Per Curiam:

The plaintiff below recovered a judgment for damages for an injury caused by the defendant’s negligence. In this court the defendant, now plaintiff in error, argues that the injury happened'by accident; that the plaintiff was guilty of contributory negligence; that the negligence of the company, if any be discoverable, was not the proximate cause of the injury; and that the damages were excessive. The jury returned explicit findings of fact upon all these propositions except the last, expressly negativing the defendant’s claim, The findings were amply sustained by the evidence, and only the elementary principles of the law of negligence were involved. A formal opinion of this court would be of no advantage to the parties or to the profession. The damages were not so excessive that this court may interfere, and the rule given by the trial court for their ascertainment was correct.
The judgment of the district court is affirmed.